DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 05/10/2022.


Response to Arguments
Applicant's arguments filed on 05/10/2022 have been fully considered but they are not persuasive. 
 	Applicant argued on the page of the remark that "...creating ... a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System (CWS)...". Cholas and Nelson, taken alone or in combination, fail to disclose or suggest a private block chain for an HNG and a CWS, nor the benefits associated.
 	Examiner respectfully disagrees. ….. block for a private blockchain ……, the phrase “for” refers to intendent use. So, newly found prior art Fallah discloses creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS) ( par 0011  creating, by computer, a genesis block of a private blockchain ). 
 	However, Cholas disclose  creating, by a HetNet Gateway (HNG), a block (par 0041 A gateway device, e.g., gateway device 1 102, uses a WiFi communications network, e.g., a first WiFi communications network, for configuring the WiFi capable devices (106, 108).); 
creating, by the HNG, a datastream (par 0043  gateway devices are configured to use different WiFi configuration network identifiers, e.g., different SSIDs. In some such embodiments, the WiFi capable devices ((106, . . . 108) . . . (110, . . . , 112)) are pre-configured, e.g., at the factory, with a list of possible alternative configuration network identifiers.); 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cholas et al US 2015/0043377 in view of Nelson et al US 2019/0150036 in view of in view of Fallah et al US 2018/0343126.

 	As per clam 1, Cholas disclose a method for decentralizing Self Organizing Network (SON) and Radio Access Network (RAN) management using blockchain, comprising: 
creating, by a HetNet Gateway (HNG), a block (par 0041 A gateway device, e.g., gateway device 1 102, uses a WiFi communications network, e.g., a first WiFi communications network, for configuring the WiFi capable devices (106, 108).); 
creating, by the HNG, a datastream (par 0043  gateway devices are configured to use different WiFi configuration network identifiers, e.g., different SSIDs. In some such embodiments, the WiFi capable devices ((106, . . . 108) . . . (110, . . . , 112)) are pre-configured, e.g., at the factory, with a list of possible alternative configuration network identifiers.); 
receiving, at the HNG, a configuration request from a Converged Wireless System (CWS) ( par 0046 In step 214 the WiFi capable device 202 transmits a signal or signals 216 to elicit response from one or more configuration networks on a preprogrammed list. The signal to elicit response from one or more configuration networks and select configuration network to, par 0016 0016] The WiFi capable device then sends a request for service to the service server which then responds by delivering the service ); 
adding, by the HNG, a block for the CWS (par 0046  In step 220, gateway device 204 generates and transmits a response signal to WiFi capable device 202, in response to received signal 222. ); 
 	granting permission for the CWS to send and receive data from block ( par 0017  operates as a DHCP server and provides the WiFi capable device sufficient information, e.g., an IP address assigned to the device, to allow, i.e. granting, it to operate as an IP capable device); and 
 	sending, by the HNG, a configuration response to the CWS ( par 0052  In step 262 the ICS 206 generates and transmits a signal communicating configuration parameters 264 to WiFi capable device 202 in response to the service request of signal 248).
 	Cholas does not discloses creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS); adding a converged wireless system by a blockchain block of Hetnet gateway.
 	 Nelson discloses adding a converged wireless system by a blockchain block of Hetnet gateway( par 0029 wireless networks 200 each of which may be one of a visited network or a home network , i.e. converged wireless system, described above with reference to FIG. 1. Each of wireless networks 200 of FIG. 2A may be associated with a node 202 on a permissioned blockchain (distributed ledger) system for automated management of exchange of services between wireless networks 200. Nodes 202 are connected to each other via one of links 204 which may be a wireless link).

  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding network via gateway of Cholas, based on the teaching of visited and home network, converged wireless network of Nelson because doing so would provide blockchain hosting visited and home network.

 	 The combination fails to disclose creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS).
 	Fallah discloses creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS) ( par 0011  creating, by computer, a genesis block of a private blockchain ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding network via gateway of Cholas, based on the teaching of visited and home network, converged wireless network of Nelson, based on the teaching of creating a genesis block for the private blockchain of Fallah, because doing so would provide controlling access to the connected device based on permissions stored in the private blockchain( par 0012).

 	As per claim 2, Cholas in view of Nelson in view of Fallah discloses The method of claim 1 further comprising Nelson discloses joining, by the CWS, the blockchain as another blockchain node (par 0029 wireless networks 200 each of which may be one of a visited network or a home network , i.e.  converged wireless system, described above with reference to FIG. 1. Each of wireless networks 200 of FIG. 2A may be associated with a node 202 on a permissioned blockchain (distributed ledger) system for automated management of exchange of services between wireless networks 200. Nodes 202 are connected , i.e. joining, to each other via one of links 204 which may be a wireless link).

 	As per claim 3, Cholas in view of Nelson in view of Fallah discloses The method of claim 2, Nelson discloses wherein joining the blockchain as another blockchain node enables configuration data to be pushed to the CWS by the HNG (par 0029 wireless networks 200 each of which may be one of a visited network or a home network , i.e.  converged wireless system, described above with reference to FIG. 1. Each of wireless networks 200 of FIG. 2A may be associated with a node 202 on a permissioned blockchain (distributed ledger) system for automated management of exchange of services between wireless networks 200. Nodes 202 are connected , i.e. joining, to each other via one of links 204 which may be a wireless link).

 	As per claim 4, Cholas in view of Nelson in view of Fallah discloses The method of claim 1 further comprising Nelson discloses fetching, by a newest CWS, configuration information from a neighboring CWS without contacting the HNG ((par 0010 a distributed ledger system for facilitating an exchange among wireless service providers. The distributed ledger system includes a plurality of wireless service providers, each wireless service provider being one of a home wireless network provider having a corresponding number of end users or a visited wireless network provider having wireless communication capacities for one or more of the end users to roam on; and a plurality of nodes, each of which is associated with one or more of the plurality of wireless service providers. Each of the plurality of nodes is configured to receive a service broadcast message from a corresponding first wireless service provider for an exchange of wireless communication services with a second wireless service provider; enable negotiation of terms and conditions of the exchange between the first wireless service provider and the second wireless service provider; generate a recording of the terms and conditions of the exchange between the first service provider and the second service provider to yield an agreement; record the agreement on the distributed ledger system; detect a triggering condition for executing the terms and conditions; execute the terms and conditions upon detecting the triggering condition; and automatically settle the exchange using a cryptocurrency ).

 	As per claim 5, Cholas in view of Nelson in view of Fallah discloses The method of claim 1 Nelson discloses wherein SON functions are run on the CWS instead of the HNG ( par 0030 Each of wireless networks 200 may be a fully autonomous wireless service provider configured to provide wireless services to one or more user devices within a confined premise such as a building, a group of buildings in close proximity to each other, a group of buildings commonly owned but dispersed across multiple geographical locations).

 	As per claim 6, Cholas in view of Nelson in view of Fallah discloses The method of claim 1 Cholas discloses wherein Internet Protocol (IP) allocation functions are run on the CWS instead of the HNG ([0012] once a connection is established with a gateway device using a configuration network ID, a DHCP query is made. In response the gateway provides IP address information, e.g. an assigned IP address, which can be used to interact with other devices, e.g., devices connected to the Internet using IP signaling ).

 	As per claim 7, Cholas discloses a non-transitory computer-readable medium containing instructions for decentralizing Self Organizing Network (SON) and Radio Access Network (RAN) management using blockchain, which, when executed, cause a system to perform steps comprising: 
creating, by a HetNet Gateway (HNG), a block ( par 0041 [0041] A gateway device, e.g., gateway device 1 102, uses a WiFi communications network, e.g., a first WiFi communications network, for configuring the WiFi capable devices (106, 108).); 
creating, by the HNG, a datastream (par 0043  gateway devices are configured to use different WiFi configuration network identifiers, e.g., different SSIDs. In some such embodiments, the WiFi capable devices ((106, . . . 108) . . . (110, . . . , 112)) are pre-configured, e.g., at the factory, with a list of possible alternative configuration network identifiers.); 
receiving, at the HNG, a configuration request from a Converged Wireless System (CWS) ( par 0046 In step 214 the WiFi capable device 202 transmits a signal or signals 216 to elicit response from one or more configuration networks on a preprogrammed list. The signal to elicit response from one or more configuration networks and select configuration network to, par 0016 0016] The WiFi capable device then sends a request for service to the service server which then responds by delivering the service ); 
adding, by the HNG, a block for the CWS (par 0046  In step 220, gateway device 204 generates and transmits a response signal to WiFi capable device 202, in response to received signal 222. ); 
granting permission for the CWS to send and receive data from block ( par 0017  operates as a DHCP server and provides the WiFi capable device sufficient information, e.g., an IP address assigned to the device, to allow, i.e. granting, it to operate as an IP capable device); and 
sending, by the HNG, a configuration response to the CWS ( par 0052  In step 262 the ICS 206 generates and transmits a signal communicating configuration parameters 264 to WiFi capable device 202 in response to the service request of signal 248).
 	Cholas does not discloses creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS); adding a converged wireless system by a blockchain block of Hetnet gateway.
 	 Nelson discloses adding a converged wireless system by a blockchain block of Hetnet gateway( par 0029 wireless networks 200 each of which may be one of a visited network or a home network , i.e. converged wireless system, described above with reference to FIG. 1. Each of wireless networks 200 of FIG. 2A may be associated with a node 202 on a permissioned blockchain (distributed ledger) system for automated management of exchange of services between wireless networks 200. Nodes 202 are connected to each other via one of links 204 which may be a wireless link).

  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding network via gateway of Cholas, based on the teaching of visited and home network, converged wireless network of Nelson because doing so would provide blockchain hosting visited and home network.

 	 The combination fails to disclose creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS).
 	Fallah discloses creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS) ( par 0011  creating, by computer, a genesis block of a private blockchain ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding network via gateway of Cholas, based on the teaching of visited and home network, converged wireless network of Nelson, based on the teaching of creating a genesis block for the private blockchain of Fallah, because doing so would provide controlling access to the connected device based on permissions stored in the private blockchain( par 0012).

 	As per claim 8, Cholas in view of Nelson in view of Fallah discloses The computer-readable medium of claim 7 further comprising instructions for Nelson discloses  joining, by the CWS, the blockchain as another blockchain node ( par 0029 wireless networks 200 each of which may be one of a visited network or a home network , i.e.  converged wireless system, described above with reference to FIG. 1. Each of wireless networks 200 of FIG. 2A may be associated with a node 202 on a permissioned blockchain (distributed ledger) system for automated management of exchange of services between wireless networks 200. Nodes 202 are connected, i.e. joining, to each other via one of links 204 which may be a wireless link).

 	As per claim 9, Cholas in view of Nelson in view of Fallah discloses The computer-readable medium of claim 8, wherein instructions for Nelson discloses wherein joining the blockchain as another blockchain node enables configuration data to be pushed to the CWS by the HNG (par 0029 wireless networks 200 each of which may be one of a visited network or a home network, i.e.  Converged wireless system, described above with reference to FIG. 1. Each of wireless networks 200 of FIG. 2A may be associated with a node 202 on a permissioned blockchain (distributed ledger) system for automated management of exchange of services between wireless networks 200. Nodes 202 are connected, i.e. joining, to each other via one of links 204 which may be a wireless link).

 	As per claim 10, Cholas in view of Nelson in view of Fallah discloses The computer-readable medium of claim 8 further comprising instructions for Nelson discloses fetching, by a newest CWS, configuration information from a neighboring CWS without contacting the HNG ((par 0010 a distributed ledger system for facilitating an exchange among wireless service providers. The distributed ledger system includes a plurality of wireless service providers, each wireless service provider being one of a home wireless network provider having a corresponding number of end users or a visited wireless network provider having wireless communication capacities for one or more of the end users to roam on; and a plurality of nodes, each of which is associated with one or more of the plurality of wireless service providers. Each of the plurality of nodes is configured to receive a service broadcast message from a corresponding first wireless service provider for an exchange of wireless communication services with a second wireless service provider; enable negotiation of terms and conditions of the exchange between the first wireless service provider and the second wireless service provider; generate a recording of the terms and conditions of the exchange between the first service provider and the second service provider to yield an agreement; record the agreement on the distributed ledger system; detect a triggering condition for executing the terms and conditions; execute the terms and conditions upon detecting the triggering condition; and automatically settle the exchange using a cryptocurrency ).

 	As per claim 11, Cholas in view of Nelson in view of Fallah discloses The computer-readable medium of claim 6 including instructions Nelson discloses wherein SON functions are run on the CWS instead of the HNG ( par 0030 Each of wireless networks 200 may be a fully autonomous wireless service provider configured to provide wireless services to one or more user devices within a confined premise such as a building, a group of buildings in close proximity to each other, a group of buildings commonly owned but dispersed across multiple geographical locations).

 	As per claim 12, Cholas in view of Nelson in view of Fallah discloses The computer-readable medium of claim 7 including instructions Cholas discloses wherein Internet Protocol (IP) allocation functions are run on the CWS instead of the HNG ([0012] once a connection is established with a gateway device using a configuration network ID, a DHCP query is made. In response the gateway provides IP address information, e.g. an assigned IP address, which can be used to interact with other devices, e.g., devices connected to the Internet using IP signaling).

 	As per claim 13, Cholas discloses a system for decentralizing Self Organizing Network (SON) and Radio Access Network (RAN) management using blockchain, comprising: 
a HetNet Gateway (HNG) ( par 0041  A gateway device, e.g., gateway device 1 102, uses a WiFi communications network, e.g., a first WiFi communications network, for configuring the WiFi capable devices (106, 108)) ; a Converged Wireless System (CWS) in communication with the HNG (par 0043  gateway devices are configured to use different WiFi configuration network identifiers, e.g., different SSIDs. In some such embodiments, the WiFi capable devices ((106, 108) . . . (110, . . . , 112)) are pre-configured, e.g., at the factory, with a list of possible alternative configuration network identifiers );
 wherein the HNG creates a blockchain genesis block ( par 0046 In step 214 the WiFi capable device 202 transmits a signal or signals 216 to elicit response from one or more configuration networks on a preprogrammed list. The signal to elicit response from one or more configuration networks and select configuration network to, par 0016 0016] The WiFi capable device then sends a request for service to the service server which then responds by delivering the service ); 
the HNG creates a datastream (par 0046  In step 220, gateway device 204 generates and transmits a response signal to WiFi capable device 202, in response to received signal 222 );
 the HNG receives a configuration request from a Converged Wireless System (CWS) (par 0017  operates as a DHCP server and provides the WiFi capable device sufficient information, e.g., an IP address assigned to the device, to allow, i.e. granting, it to operate as an IP capable device ); 
the HNG adds a blockchain block for the CWS ( par 0017  operates as a DHCP server and provides the WiFi capable device sufficient information, e.g., an IP address assigned to the device, to allow, i.e. granting, it to operate as an IP capable device); 
the HNG grants permission for the CWS to send and receive data from the blockchain ( par 0052  In step 262 the ICS 206 generates and transmits a signal communicating configuration parameters 264 to WiFi capable device 202 in response to the service request of signal 248); and
  	the HNG sends a configuration response to the CWS (par 0052  In step 262 the ICS 206 generates and transmits a signal communicating configuration parameters 264 to WiFi capable device 202 in response to the service request of signal 248 ).

 	Cholas does not discloses creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS); adding a converged wireless system by a blockchain block of Hetnet gateway.
 	 Nelson discloses adding a converged wireless system by a blockchain block of Hetnet gateway( par 0029 wireless networks 200 each of which may be one of a visited network or a home network , i.e. converged wireless system, described above with reference to FIG. 1. Each of wireless networks 200 of FIG. 2A may be associated with a node 202 on a permissioned blockchain (distributed ledger) system for automated management of exchange of services between wireless networks 200. Nodes 202 are connected to each other via one of links 204 which may be a wireless link).

  	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding network via gateway of Cholas, based on the teaching of visited and home network, converged wireless network of Nelson because doing so would provide blockchain hosting visited and home network.

 	 The combination fails to disclose creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS).
 	Fallah discloses creating by a gateway, a blockchain genesis block for a private blockchain for an HNG and a Converged Wireless System(CWS) ( par 0011  creating, by computer, a genesis block of a private blockchain ).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of adding network via gateway of Cholas, based on the teaching of visited and home network, converged wireless network of Nelson, based on the teaching of creating a genesis block for the private blockchain of Fallah, because doing so would provide controlling access to the connected device based on permissions stored in the private blockchain( par 0012).



 	As per claim 14, Cholas in view of Nelson in view of Fallah discloses The system of claim 13 Nelson discloses wherein the CWS joins the blockchain as another blockchain node (par 0029 wireless networks 200 each of which may be one of a visited network or a home network , i.e.  converged wireless system, described above with reference to FIG. 1. Each of wireless networks 200 of FIG. 2A may be associated with a node 202 on a permissioned blockchain (distributed ledger) system for automated management of exchange of services between wireless networks 200. Nodes 202 are connected , i.e. joining, to each other via one of links 204 which may be a wireless link).

 	As per claim 15, Cholas in view of Nelson in view of Fallah discloses The system of claim 14, Nelson disclose wherein joining the blockchain as another blockchain node enables configuration data to be pushed to the CWS by the HNG(par 0010 a distributed ledger system for facilitating an exchange among wireless service providers. The distributed ledger system includes a plurality of wireless service providers, each wireless service provider being one of a home wireless network provider having a corresponding number of end users or a visited wireless network provider having wireless communication capacities for one or more of the end users to roam on; and a plurality of nodes, each of which is associated with one or more of the plurality of wireless service providers. Each of the plurality of nodes is configured to receive a service broadcast message from a corresponding first wireless service provider for an exchange of wireless communication services with a second wireless service provider; enable negotiation of terms and conditions of the exchange between the first wireless service provider and the second wireless service provider; generate a recording of the terms and conditions of the exchange between the first service provider and the second service provider to yield an agreement; record the agreement on the distributed ledger system; detect a triggering condition for executing the terms and conditions; execute the terms and conditions upon detecting the triggering condition; and automatically settle the exchange using a cryptocurrency ).

 	As per claim 16, Cholas in view of Nelson in view of Fallah discloses The system of claim 13 Nelson discloses wherein a new CWS fetches configuration information from a neighboring CWS without contacting the HNG ( par 0030 Each of wireless networks 200 may be a fully autonomous wireless service provider configured to provide wireless services to one or more user devices within a confined premise such as a building, a group of buildings in close proximity to each other, a group of buildings commonly owned but dispersed across multiple geographical locations).


 	As per claim 17, Cholas in view of Nelson in view of Fallah discloses The system of claim 13 wherein SON functions are run on the CWS instead of the HNG (par 0030 Each of wireless networks 200 may be a fully autonomous wireless service provider configured to provide wireless services to one or more user devices within a confined premise such as a building, a group of buildings in close proximity to each other, a group of buildings commonly owned but dispersed across multiple geographical locations).

 	As per claim 18, Cholas in view of Nelson in view of Fallah discloses the system of claim 13 comprising Nelson discloses  wherein Internet Protocol (IP) allocation functions are run on the CWS instead of the HNG ([0012] In various embodiments once a connection is established with a gateway device using a configuration network ID, a DHCP query is made. In response the gateway provides IP address information, e.g. an assigned IP address, which can be used to interact with other devices, e.g., devices connected to the Internet using IP signaling).






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496